DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Norizuki in view of Munson et al (US 5715475)
As to claim 1, Norizuki discloses a control device comprising:
a plurality of modules (fig. 1-2) arranged along an arrangement direction (Note: Master-to-slave direction), the plurality of modules including a master station module (10m) and slave station modules (10s) detachably attached to the master station module (par. 43, “a normal port”, par. 64);

sub lines (line C), each of the sub lines configured to provide communication between two modules adjacent in the arrangement direction among the plurality of modules (par 64. Note: Communication is provided to adjacent modules via “input device 16”, “output device 17”),
	wherein the slave station modules are configured to set their own station numbers based on the communication via the sub lines (par. 44 “via the connecting cable C”, par. 65), and
	the master station module and the slave station modules are configured to perform communication via the main line using the station numbers (par. 39 “through the transmission line L ”, par. 41).
Norizuki does not disclose the sub lines, each of the sub lines configured to provide bi-directional communication between two modules adjacent in the arrangement direction among the plurality of modules. In the same field of arts (master-slave configuration), Munson discloses an apparatus for initializing and determining the topological configuration of a system for processing video information (abstract). Munson further discloses a similar system which comprises a plurality of modules (fig. 2) including a master station (station 100) and slave stations (stations 230-232), a main line (bus 310), sublines (buses 300),  wherein the sub lines, each of the sub lines configured to provide bi-directional communication between two modules adjacent in the arrangement direction among the plurality of modules. (col 3 lns 35-60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Norizuki and Munson, by configuring each of the sub lines to provide bi-directional communication between two modules adjacent in the arrangement direction among the plurality of modules. The motivation is to improve the performance and the functionality of the system (Background, col 2 lns 15-22).

As to claim 2, Norizuki/Munson discloses the control device according to claim 1,
	wherein the slave station modules are configured to set the station numbers sequentially in arrangement order from one of the slave station modules adjacent to the master station module (Norizuki, fig. 6).
	As to claim 3, Norizuki/Munson discloses the control device according to claim 1, 	wherein each of the slave station modules is configured to: 
receive (Norizuki, par. 28, “input device 16”), from one of the slave station modules adjacent on a first side close to the master station module along the arrangement direction (par. 32 “master side output 15”), information on a station number of the one (par. 32 “identification datum for the slave communication apparatus 10s”), 
set an own station number (“sets the inputted identification datum as the identification datum of its nodes”), and 
transmit, to another of the slave station modules adjacent on a second side far from the master station module (“output the datum from the output device 17”), information on the own station number (“the identification datum of the next slave communication apparatus 10s”).
As to claim 6, Norizuki/Munson discloses an inter-module communication method for performing communication between a plurality of modules including a master station module and slave station modules, the inter-module communication method comprising:
setting station numbers to respective slave station modules through one-to-one communication among the plurality of modules via sub lines (Norizuki, fig. 5, S24); and
performing communication between the master station module and the slave station modules via a main line using the station numbers (Norizuki, par. 33).
Norizuki does not disclose the sub lines is bidirectional. In the same field of arts (master-slave configuration), Munson discloses an apparatus for initializing and determining the topological 
As to claim 7, Norizuki/Munson discloses the control device according to claim 3, wherein each of the slave station modules is configured to set the own station number based upon the station number of the one of the slave station modules adjacent on the first side (Norizuki, fig. 5 S26).
As to claim 8, Norizuki/Munson discloses the control device according to claim 1, wherein the sub lines each include a pair of lines between the two modules adjacent in the arrangement direction (Munson, fig. 2 bus 300).
As to claim 9, Norizuki/Munson discloses the control device according to claim 8, wherein the pair of lines includes:
a downstream signal line (Munson, fig. 2 bus 300), and
an upstream signal line (Munson, bus 300).
As to claim 12, Norizuki/Munson discloses the control device according to claim 1, wherein the main line includes a reception signal line and a transmission signal line (Munson, bus 300).
As to claim 16, Norizuki/Munson discloses the control device according to claim 1, wherein each of the slave station modules is configured to set their own station numbers based upon a station 
As to claim 17, Norizuki/Munson discloses the control device according to claim 1, wherein each of the slave station modules is configured to notify the master station module of completion of setting of the station numbers of the slave station modules by communication via the sub lines (Norizuki S27; Munson, col 4 lns 55-60).
Claims 4-5, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Norizuki in view of Munson and further in view of Williams et al (US 20170286351).
As to claim 4, Norizuki/Munson discloses the control device according to claim 3, wherein one of the slave station modules arranged at a position farthest from the master station module is configured to:
notify the master station module of completion of setting of the station numbers of the slave station modules by communication via the sub lines (Norizuki, fig. 5 S27, 28). 
Norizuki/Munson does not explicitly disclose wherein the slave station modules arranged at a position farthest from the master station module is configured to determine itself as a terminal based on failing to communicate with a module on the second side. In the same field of arts (master-slave configuration), Williams discloses a system comprising a plurality of nodes connected in a peer to peer network via a communication interface (abstract). Williams further discloses that a SK-based CAN bus controller can include a microprocessor, one or more transceivers, a termination resistance module for each transceiver, and up to two connectors for each transceiver.  Preferably, each connector is associated with a detection circuit, which can be used to automatically detect if a cable is present within the connector, and determine whether the controller is (or is not) an endpoint (e.g., if only one of the connectors is detected to have a cable present, then the controller is an endpoint; if two of the connectors are coupled to the network via cables connected to the connectors then the controller is not 
As to claim 5, Norizuki/Munson/Williams discloses the control device according to claim 4, wherein 
the main line includes a pair of differential signal lines (Williams, fig. 1, CANH, CANL),
	the master station module and each of the slave station modules are configured to perform communication by a differential signal propagating through the pair of differential signal lines (par. 40),
	each of the slave station modules includes a termination resistor connectable between the pair of differential signal lines (‘par. 44 “termination resistance”), and
the one of the slave station module serving as the terminal station is configured to switch the termination resistor between the pair of differential signal lines from a cut off state to a connection state (fig. 1).
As to claim 14, Norizuki/Munson/Williams discloses the control device according to claim 4, wherein
each of the slave station modules includes a termination resistor connected to the main line (Williams, par. 149), and

As to claim 15, Norizuki/Munson/Williams discloses the control device according to claim 5, wherein the one of the slave station modules serving as the terminal station is configured to switch the termination resistor between the pair of differential signal lines from the cut off state to the connection state in response to the determining itself as the terminal station (Williams, par. 149).
Claims 10, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Norizuki in view of Munson and further in view of Publication (Differential signaling, November 2015, hereafter Pub).
As to claim 10, Norizuki/Munson discloses the control device according to claim 1, wherein the main line includes two pair of lines (Nunson, fig. 2 bus 300). Norizuki/Munson does not disclose the two pair of lines is differential signal. However, the use of differential signal lines would have been well-known in the art at the invention time. For instance, Pub discloses that differential signaling is a method for electrically transmitting information using two complementary signal. Rather than the difference between a single wire and ground, it sends the same electrical signal as a differential pair of signals, each in its own conductor. The advantage of differential signaling is to reduce noise immunity (page 1, see “Advantages” section).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Norizuki/Munson and Pub,  by comprising the two pair of differential signal lines. The motivation is to improve the reliability of the system (Pub, “Advantages”).
As to claim 11, Norizuki/Munson/Pub discloses the control device according to claim 10, wherein the two pair of differential signal lines includes:
a first pair of differential signal lines as a reception signal line (Munson, fig. 2, bus 300), and
a second pair of differential signal lines as a transmission signal line (Munson, fig. 2 bus 300).
As to claim 13, Norizuki/Munson discloses the control device according to claim 12, does not disclose wherein the reception signal line includes a first pair of differential signal lines, and the transmission signal line includes a second pair of differential signal lines. However, the use of differential signal buses would have been well-known in the art at the invention time. For instance, Pub discloses that differential signaling is a method for electrically transmitting information using two complementary signal. Rather than the difference between a single wire and ground, it sends the same electrical signal as a differential pair of signals, each in its own conductor. The advantage of differential signaling is to reduce noise immunity (page 1, see “Advantages” section).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Norizuki/Munson and Pub, by configuring the reception signal line including a first pair of differential signal lines, and the transmission signal line including a second pair of differential signal lines. The motivation is to improve the reliability of the system (Pub, “Advantages”).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Norizuki in view of Munson and further in view of Evens (US 20110029705).
As to claim 18, Norizuki/Munson discloses the control device according to claim 1, but does not disclose features in claim 18. In the same field of arts (master-slave configuration), Evans discloses a bus to connect a master to plurality of slave devices on a data line includes a voltage divider network (abstract). In one embodiment, Evans further discloses each of the slave devices comprises a nonvolatile memory (fig. 1 M130), and
each of the devices is configured to:
store, in the nonvolatile memory, an own station number which has been set (par. 12); 
reset the own station number based on the communication via a sub lines during start of a control device (par. 15); and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Norizuki/Munson and Evans, by configuring:
 each of the slave station modules comprises a nonvolatile memory, and
each of the slave station modules is configured to:
store, in the nonvolatile memory, an own station number which has been set; 
reset the own station number based on the communication via the sub lines during start of the control device; and 
determine the own station number by comparing the own station number which has been reset with the own station number stored in the nonvolatile memory.
The motivation is to reduce the cost and complexity of the system (Background, par. 3).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002.  The examiner can normally be reached on Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184